Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney L. Goodman appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) action for failure to comply with the court’s prior order directing him to either pay the filing fee or execute a consent form to authorize installment payments. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Goodman’s informal brief does not challenge the basis for the district court’s disposition, Goodman has forfeited appellate review of the court’s order. Accordingly, we affirm the district court's judgment. We dispense with oral argument *87because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.